Exhibit 10.1

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

2013 PERFORMANCE PROGRAM

MASTER AGREEMENT

This 2013 Performance Program Master Agreement (this “Master Agreement”)
relating to a grant (the “Award”) of restricted stock of Financial Institutions,
Inc. (the “Company”), dated as of the Award Date set forth in the Award
Certificate, is made by and between the Company and each Participant pursuant to
the Financial Institutions, Inc. 2009 Management Stock Incentive Plan (the
“Plan”). The Award Certificate is included with and made part of this Master
Agreement. In this Master Agreement and each Award Certificate, unless the
context otherwise requires, words and expressions shall have the meanings given
to them in the Plan, except as herein defined.

Section 1. Definitions. For purposes of the Award and this Master Agreement, the
following terms shall have the following meanings:

(a) “Award Certificate” means the separate certificate given to each Participant
specifying the Award Date, Number of Shares, Award Period, Payout Percentage,
the applicable Performance Requirements and for each Performance Requirement,
the Percentage of Shares subject to each Performance Requirement and the
applicable Measurement Period and Service Period for such Participant’s Award.

(b) “Award Period” means the period beginning on the starting date and ending on
the end date specified in the Participant’s Award Certificate.

(c) “Board” means the Board of Directors of Financial Institutions, Inc.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Management Development and Compensation Committee of
the Board. Any reference herein to the Committee shall be deemed to include any
person to whom any duty of the Committee has been delegated pursuant to
Section 6(a) of this Master Agreement.

(f) “Common Stock” means the shares of common stock of the Company, par value
$0.01 per share.

(g) “Disability” means (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “Disability,” the meaning set
forth in such employment or consulting agreement during the period that such
employment or consulting agreement remains in effect; and (ii) in all other
cases, the meaning as set forth under the Company’s long-term disability plan
applicable to the Participant as may be amended from time to time, and in the
event the Company does not maintain any such plan with respect to a Participant,
a physical or mental condition resulting from bodily injury, disease or mental
disorder which renders the Participant incapable of continuing his or her usual
and customary employment with the Company or a Subsidiary, as the case may be,
for a period of not less than 120 days or such other period as may be required
by applicable law.



--------------------------------------------------------------------------------

(h) “Earned Shares” means Shares that have become earned based on achievement of
specified performance requirements in accordance with the provisions of Schedule
A to this Master Agreement.

(i) “Fair Market Value” means the closing price of the Company’s Common Stock on
the listing exchange on the relevant date, or, if there was no trading in such
stock on the relevant date, the closing price on the last preceding day on which
there was trading activity.

(j) “Participant” means an employee who has received an Award Certificate under
which an Award has been granted under the Plan.

(k) “Retirement” shall mean the resignation or termination of employment after
attainment of an age and years of service required for payment of an immediate
pension pursuant to the terms of any qualified defined benefit retirement plan
maintained by the Company or a Subsidiary in which the Participant participates;
provided, however, that no resignation or termination prior to a Participant’s
62nd birthday shall be deemed a retirement unless the Committee so determines in
its sole discretion; and provided further that the resignation or termination of
employment other than a termination of employment for Cause after attainment of
age 62 shall be deemed a retirement if the Participant does not participate in a
qualified defined benefit retirement plan maintained by the Company or a
Subsidiary.

(l) “Service Period” means the period beginning on the starting date and ending
on the end date specified in the Participant’s Award Certificate that is
applicable to

(m) “Subsidiary” means any subsidiary of the Company within the meaning of Rule
405 of the Securities Act of 1933, as amended.

(n) “Vested Shares” means Earned Shares that have become vested, nonforfeitable
and transferable based on satisfaction of specified service requirements in
accordance with the provisions of Schedule A to this Master Agreement.

Section 2. Grant of Restricted Stock. Subject to the provisions of this Master
Agreement and the provisions of the Plan and the Award Certificate, the
Committee grants to the Participant named in the Award Certificate, as of the
Award Date, an Award of the Number of Shares of the Company’s Common Stock set
forth in the Award Certificate. The grant of shares of Common Stock to the
Participant is an award of restricted stock (as defined in the Plan), and such
shares of restricted stock are referred to herein as the “Shares.”

Section 3. Earned and Vested Shares. Subject to Section 4 of this Master
Agreement, the number of Shares, if any, that shall become Earned Shares and
Vested Shares is, in each case, determined in accordance with the provisions of
Schedule A to this Master Agreement. Shares that do not become both Earned
Shares and Vested Shares in accordance with the provisions of Schedule A to this
Master Agreement shall be forfeited to the Company.

 

2



--------------------------------------------------------------------------------

Section 4. Effects of Certain Events.

(a) General. Subject to Sections 4(b) through 4(d) of this Master Agreement, in
the event that a Participant’s employment with the Company is terminated before
all or a portion of the Shares become Vested Shares, all Shares that are not
Vested Shares as of the date of such termination are automatically forfeited.

(b) Death or Disability. In the event of a Participant’s death or termination of
employment due to Disability during the Award Period, performance shall be
calculated as of the date of the Participant’s death or termination of
employment due to Disability, and the Earned Shares, if any, from such
performance, shall be distributed on a pro-rata basis as soon as
administratively practicable following the Participant’s death or termination of
employment due to Disability. The pro-rata portion shall be determined by
multiplying the number of Earned Shares by a fraction, the numerator of which is
the number of completed months in the Award Period during which the participant
was employed by the Company or a Subsidiary, and the denominator of which is the
number of months in the Award Period.

(c) Retirement. If a Participant terminates employment during the Award Period
due to Retirement, then the Award shall continue and the Earned Shares shall be
distributed on a pro-rata basis on the date that active Participants receive
such distributions under this Master Agreement, based on actual performance
during the applicable Measurement Period. The pro-rata portion shall be
determined as follows:

(i) With respect to the portion of the Award that is subject to the EPS
Performance Requirement, the pro-rata portion shall be determined by multiplying
the number of Earned Shares subject to the EPS Performance Requirement by a
fraction, the numerator of which is the number of completed months in the EPS
Measurement Period during which the participant was employed by the Company or a
Subsidiary, and the denominator of which is the number of months in the EPS
Measurement Period. For the avoidance of doubt, because the EPS Measurement
Period is one year, a Participant who terminates employment due to Retirement
after the end of the EPS Measurement Period shall receive the full number of
Earned Shares subject to the EPS Performance Requirement without proration.

(ii) With respect to the portion of the Award that is subject to the Relative
TSR Performance Requirement, the pro-rata portion shall be determined by
multiplying the number of Earned Shares subject to the Relative TSR Performance
Requirement by a fraction, the numerator of which is the number of completed
months in the TSR Measurement Period during which the participant was employed
by the Company or a Subsidiary, and the denominator of which is the number of
months in the TSR Measurement Period. For the avoidance of doubt, because the
TSR Measurement Period is three years, a Participant who terminates employment
due to Retirement at any time during the Award Period shall receive a pro-rated
portion of the Earned Shares subject to the Relative TSR Performance
Requirement.

(d) Change in Control. In the event of a change in control of the Company (as
defined in the Plan), all of a Participant’s Shares shall immediately become
Vested Shares, unless directed otherwise by a resolution of the Committee
adopted prior to and specifically relating to the occurrence of such change in
control.

 

3



--------------------------------------------------------------------------------

Section 5. Dividends. No dividends shall accrue or be paid to the Participant
with respect to any Shares subject to the Award that have not become Vested
Shares or that are subject to any restrictions or conditions on the record date
for dividends, unless the Committee provides otherwise.

Section 6. Miscellaneous

(a) Administration. The Award shall be administered by the Committee. The
Committee shall have authority to interpret the Award, the Award Certificate and
this Master Agreement, to prescribe rules and regulations relating to the Award,
the Award Certificate and this Master Agreement, to take any other actions it
deems necessary or advisable for the administration of the Award, the Award
Certificate and this Master Agreement and shall retain all general authority
granted to it under Section 2 of the Plan. In accordance with applicable law,
the Committee may delegate any of the responsibilities under this Master
Agreement to the Chief Executive Officer of the Company or the Finance or Human
Resources departments of the Company, or may receive recommendations from such
individuals and departments regarding such responsibilities.

(b) Amendment. The Committee may, at any time, amend, modify or terminate this
Master Agreement; provided, however that termination of this Master Agreement
after the end of the applicable Measurement Period but before Shares become
Vested Shares will not reduce Participants’ rights to receive Vested Shares for
the Performance Period. Termination or amendment of this Master Agreement during
the applicable Measurement Period may be retroactive to the beginning of such
Measurement Period, at the discretion of the Committee. If a change in control
occurs, no amendment or termination may adversely affect existing Awards without
the consent of the Participant.

(c) Adjustments. As provided by the Plan, in the event of any change in the
Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of Shares, or of any similar change affecting the Common Stock, the
Shares shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder. Furthermore, the Committee shall adjust the
Performance Requirements to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, or any other similar special
circumstances, including the issuance of a significant number of shares of
Common Stock.

(d) No Transferability. The Shares may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until they become
fully vested and transferable in accordance with this Master Agreement and then
only to the extent permitted under this Master Agreement, the Award Certificate,
the Plan and by applicable securities laws. Prior to full vesting and
transferability, all rights with respect to the Shares granted to a Participant
under the Plan shall be available, during such Participant’s lifetime, only to
such Participant.

 

4



--------------------------------------------------------------------------------

(e) No Right to Continued Employment. The terms and conditions of the Award, the
Award Certificate, this Master Agreement and the Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant. Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, except as otherwise provided in a written
employment agreement. Nothing in the Award, the Award Certificate, this Master
Agreement or the Plan shall be deemed to give a Participant the right to be
retained in the service of the Company as an employee or to interfere with the
right of the Company to discipline or discharge a Participant at any time.

(f) Rights as a Shareholder. Except for the transfer and other restrictions set
forth elsewhere in this Master Agreement (including the limitations on dividends
set forth in Section 5 of this Master Agreement), the Award Certificate and the
Plan, the Participant, as record holder of the Shares, shall possess all the
rights of a holder of the Company’s Common Stock (including voting); provided,
however, that prior to becoming vested and transferable the certificates
representing such Shares shall be held by the Company for the benefit of the
Participant. As the Shares become Vested Shares, the Company shall, as
applicable, either remove the notations on any Shares issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of Vested Shares (or, in either case, such lesser number
of Shares as may result after giving effect to Section 6(g) of this Master
Agreement).

(g) Withholding Taxes. The Company shall be entitled to require payment of any
amounts required by federal, state or local tax law to be withheld with respect
to the transfer or vesting of the Shares, or any other taxable event related
thereto. The Company may permit the Participant to make such payment in one or
more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to the
Participant, including without limitation, salary, bonus and other compensation;

(iii) by tendering shares of Common Stock already owned by the Participant or
Vested Shares which have a then current fair market value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or

(iv) in any combination of the foregoing.

In the event the Participant fails to provide timely payment of all sums
required by the Company pursuant to this Section, the Company shall have the
right and option, but not obligation, to treat such failure as an election by
the Participant to provide all or any portion of such required payment by means
of tendering Vested Shares in accordance with Section 6(g)(iii) of this Master
Agreement.

(h) Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Master Agreement and the Plan.

 

5



--------------------------------------------------------------------------------

(i) Stock Power. Concurrently with the grant of the Award, the Participant shall
deliver to the Company a stock power, endorsed in blank, relating to the Shares.
Such stock power shall be in the form attached to the Award Certificate as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

(j) Coordination with Plan and the Award Certificate. The Participant hereby
acknowledges receipt of a copy of the Plan and the Award Certificate and agrees
to be bound by all of the terms and provisions thereof including any that may
conflict with those contained in this Master Agreement.

(k) Notices. All notices to the Company shall be in writing and sent to the
Company’s Director of Human Resources at the Company’s offices. Notices to the
Participant shall be addressed to the Participant at the Participant’s home or
work address, including via interoffice mail, as it appears on the Company’s
records. Any such notices may be made in electronic format or through means of
online or other electronic transmission.

(l) Compensation Recovery Policy. Notwithstanding any other provision of this
Master Agreement to the contrary, any Shares granted and/or issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s compensation recovery
policy, if any, or any similar policy that the Company may adopt from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (i) the Policy that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, including, but
not limited to Section 10D of the Securities Exchange Act of 1934, as amended,
and any regulations promulgated, or national securities exchange listing
conditions adopted, with respect thereto, and expressly agrees that the Company
may take such actions as are necessary to effectuate the Policy or applicable
law without further consent or action being required by the Participant. To the
extent that the terms of this Master Agreement and the Policy or any similar
policy conflict, then the terms of such policy shall prevail.

(m) Excise Tax Cap. In the event that a Participant becomes entitled to any
payment or benefit under this Master Agreement (such benefits together with any
other payments or benefits payable to the Participant under any other agreement
with the Participant, or plan or policy of the Company, are referred to in the
aggregate as the “Total Payments”), if all or any part of the Total Payments
will be subject to the tax imposed by Section 4999 of the Code, or any similar
tax that may hereafter be imposed (the “Excise Tax”), then:

(i) Within 30 days following the Participant’s termination of employment, the
Company will notify the Participant in writing: (1) whether the payments and
benefits under this Master Agreement, when added to any other payments and
benefits making up the Total Payments, exceed an amount equal to 299% of the
Participant’s “base amount” as defined in Section 280G(b)(3) of the Code (the
“299% Amount”); and (2) the amount that is equal to the 299% Amount.

 

6



--------------------------------------------------------------------------------

(ii) The payments and benefits under this Master Agreement shall be reduced such
that the Total Payments do not exceed the 299% Amount, so that no portion of the
payments and benefits under this Master Agreement will be subject to the Excise
Tax. Any payment or benefit so reduced will be permanently forfeited and will
not be paid to the Participant.

(iii) The calculation of the 299% Amount and the determination of how much the
Participant’s payments and benefits must be reduced in order to avoid
application of the Excise Tax will be made by the Company’s public accounting
firm prior to the Participant’s termination of employment, which firm must be
reasonably acceptable to the Participant (the “Accounting Firm”). The Company
will cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. Notice must be given to
the Accounting Firm within 15 business days after an event entitling the
Participant to a payment under this Master Agreement. All fees and expenses of
the Accounting Firm will be borne solely by the Company.

(iv) For purposes of making the reduction of amounts payable under this Master
Agreement, such amounts will be eliminated in compliance with the requirements
of Section 409A of the Code, to the extent applicable.

(n) Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to a Participant pursuant to this
Master Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
1828(k)) and 12 C.F.R. Part 359.

(o) Governing Law. This Master Agreement, to the extent not otherwise governed
by the Code or the laws of the United States, shall be governed by the laws of
the State of New York, without reference to principles of conflict of laws, and
construed accordingly.

*    *    *    *    *

 

7



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

2013 PERFORMANCE PROGRAM MASTER AGREEMENT

SCHEDULE A

Section 1. Definitions. For purposes of the Award and this Master Agreement, the
following terms shall have the following meanings:

(a) “Company TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of a share of common stock in
the Company due to stock appreciation and dividends, assuming dividends are
reinvested on the ex-dividend date. For this purpose, the “Beginning Stock
Price” shall mean the average closing sales prices of the Company’s common stock
on the NASDAQ Stock Market for the 20-day trading period immediately prior to
the beginning of the TSR Measurement Period, assuming dividends are reinvested;
and, the “Ending Stock Price” shall mean the average closing sales prices of the
Company’s common stock on the NASDAQ Stock Market for the 20-day trading period
immediately prior to the last day of the TSR Measurement Period (or such other
period as the Committee may determine), assuming dividends are reinvested. the
Company TSR is calculated as follows:

 

LOGO [g532198g67w12.jpg]

(b) “Earnings Per Share” or “EPS” means diluted earnings per share, as such
amount is reported on the Company’s audited financial statements for the EPS
Measurement Period.

(c) “EPS Measurement Period” means the period beginning on January 1, 2013 and
ending on December 31, 2013.

(d) “Measurement Period” means the EPS Measurement Period or the TSR Measurement
Period, as applicable.

(e) “Payout Percentage” means, with regard to any Participant, the threshold,
target and maximum percentage of Shares that may become Earned Shares based on
attainment of the Performance Requirements, each as set forth in a Participant’s
Award Certificate.

(f) “Performance Goals” means the threshold, target and maximum performance
goals for each Performance Requirement, as set forth in Section 5 of Schedule A
to this Master Agreement.

(g) “Performance Requirements” means the performance requirements, as set forth
in Section 5 of Schedule A to this Master Agreement.

(h) “Reference Group” means all companies whose common stock is included in the
Company’s peer group, as determined by the Committee, at the start of the TSR
Measurement Period, other than (i) companies that cease to be included in the
Company’s peer group during the TSR Measurement Period solely due to merger,
acquisition, liquidation or similar events fundamentally changing the identity
and nature of the company, as determined by the Committee in its sole
discretion, and (ii) companies that cease to be included in the Company’s peer
group other than on account of events described in the preceding clause (i) and
which also cease to have common stock publicly traded on an exchange or on a
recognized market system or the over-the-counter market.

 

8



--------------------------------------------------------------------------------

(i) “Reference Group TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of the shares of common stock of
the companies in the Reference Group during the TSR Measurement Period. The
Reference Group TSR is calculated in a manner consistent with the calculation of
Company TSR.

(j) “Relative Total Shareholder Return” or “Relative TSR” means the comparison
of the Company TSR to the Reference Group TSR.

(k) “Service Period” means the period beginning on the starting date and ending
on the end date specified in the Participant’s Award Certificate.

(l) “TSR Measurement Period” means the period beginning on January 1, 2013 and
ending on December 31, 2015.

Section 2. Earned Shares. Subject to the Committee’s authority to adjust the
number of Earned Shares as described in Section 7 of this Schedule A, the Earned
Shares at the end of the Performance Period is determined based on the
achievement of:

(a) the Gateway Requirement, as set forth in Section 3 of this Schedule A;

(b) the Individual Performance Requirement, as set forth in Section 4 of this
Schedule A; and

(c) the Performance Requirements, as set forth in Section 5 of this Schedule A.

Section 3. Gateway Requirement. If Five Star Bank’s Composite “CAMELS” rating in
place as of December 31st of each year in the Award Period is not a composite
rating of “2” or better, all Shares issued under this Master Agreement shall be
forfeited and shall not become Vested Shares.

Section 4. Individual Performance Requirement. If the Participant does not
receive a minimum performance rating of “satisfactory” for the Performance
Period, as determined by the Company in its sole discretion, all Shares issued
under this Master Agreement shall be forfeited and shall not become Earned
Shares.

 

9



--------------------------------------------------------------------------------

Section 5. Performance Requirements. The Shares are divided into two components
based on the Performance Requirement that applies to such Shares as set forth in
a Participant’s Award Certificate. The applicable Performance Goals at
threshold, target and maximum for each Performance Requirement are as follows:

 

     Performance Goals  

Performance Requirement

   Threshold     Target     Maximum  

Earnings Per Share

   $ [  ]    $ [  ]    $ [  ] 

Relative TSR

     [  ]%      [  ]%      [  ]% 

(a) Below Threshold. In the event that the Company’s actual performance for the
relevant period does not meet the threshold for a Performance Requirement, no
Shares shall be Earned Shares for such Performance Requirement.

(b) Performance Goals Achievement. For each Performance Requirement, the Number
of Shares that become Earned Shares based on the achievement of that Performance
Requirement’s Performance Goals at threshold, target and maximum is equal to the
product of (i) the Number of Shares subject to the Performance Requirement; and
(ii) the Payout Percentage set forth in the Participant’s Award Certificate at
threshold, target or maximum, respectively, rounded down to a whole number.

(c) Interpolation. If the Company’s actual performance for the Performance
Period is between threshold and target for the Performance Requirement, or
between target and maximum for the Performance Requirement, the number of Earned
Shares for that Performance Requirement is equal to the product of: (i) the
Number of Shares subject to the Performance Requirement; and (ii) the actual
performance achievement, determined using straight line interpolation between
the threshold and the target (or the target and maximum, as applicable) from the
Participant’s Payout Percentage set forth in the Participant’s Award
Certificate, rounded down to a whole number.

(d) Above Maximum. If the Company’s actual performance for the Performance
Period is at or above maximum for a Performance Requirement, the number of
Earned Shares is equal to the product of: (i) the Number of Shares subject to
the Award; and (ii) the Payout Percentage set forth in the Participant’s Award
Certificate at maximum, rounded down to a whole number.

(e) Negative TSR Modifier. Regardless of the level of achievement against the
Relative TSR Performance Requirement, in the event that Company TSR is less than
zero, the number of Earned Shares for the Relative TSR Performance Requirement
shall be determined pursuant to this Section; provide, however, that the number
of Earned Shares shall not exceed the product of: (i) the Number of Shares
subject to the Relative TSR Performance Requirement; and (ii) the Performance
Range set forth in the Participant’s Award Certificate at target, rounded down
to a whole number.

(f) Earned Shares. The total number of Number of Shares that become Earned
Shares shall be the sum of the number of Earned Shares for each Performance
Requirement.

Section 6. Actual Performance. The Committee shall review and approve the actual
Earnings Per Share for the EPS Measurement Period and the Relative TSR for the
TSR Measurement Period.

 

10



--------------------------------------------------------------------------------

Section 7. Final Number of Earned Shares. The number of Earned Shares may be
adjusted upward or downward by the Committee, in its sole and absolute
discretion, to a whole number, not to exceed the Number of Shares set forth in
that Participant’s Award Certificate.

Section 8. Vested Shares. Subject to Section 4 of the Master Agreement, the
Earned Shares shall become Vested Shares only if the Participant provides
substantial services to the Company or a Subsidiary and remains in the
continuous employment of the Company or a Subsidiary through the last day of the
Service Period.

EXAMPLE (for illustration purposes only)

Suppose a Participant received an Award and his or her Award Certificate
provided for a Number of Shares of 1,000 and a Payout Percentage as follows:

 

Threshold

   Target     Maximum  

40%

     80 %      100 % 

The Performance Requirements and Performance Goals were as set forth above in
this Schedule A. Suppose the performance results for the Performance Period are
as follows:

 

Performance Requirement

   Performance Result     Level Achieved

Earnings Per Share

   $ [  ]    Target

Relative TSR

     [  ]%    Maximum

The Earned Shares for each Performance Requirement would be determined as
follows:

 

• The number of Earned Shares for the Earnings Per Shares Performance
Requirement would be 400 Shares (1,000 Shares x 80% (Target) x 50%).

 

• The number of Earned Shares for the Relative TSR Performance Requirement would
be 500 Shares (1,000 Shares x 100% (Maximum) x 50% (Weighting Percentage)).

 

• The total number of Earned Shares for the Award would be 900 Shares (400
Earned Shares for the Earnings Per Shares Performance Requirement plus 500
Earned Shares for the Relative TSR Performance Requirement).

 

11